Citation Nr: 0807148	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lung cancer for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from April 1966 to 
February 1970.  The veteran died in April 2004.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to service 
connection for lung cancer on behalf of the veteran on March 
23, 2004.

2.  Prior to the time the March 23, 2004 claim was submitted, 
the appellant was appointed as the veteran's representative 
via a March 2004 power of attorney.  

3.  Evidence of record at the time of the veteran's death 
supported an award of service connection for lung cancer on a 
presumptive basis.  


CONCLUSION OF LAW

The criteria for service connection for lung cancer for 
purposes of accrued benefits are met.  38 U.S.C.A. §§1110, 
5102, 5103, 5103(A), 5107, 5121(a) (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309, 3.1000, 20.605 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service 
person had a claim pending at the time of his death (see 38 
U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 
(Fed. Cir. 1998); (3) the service person would have prevailed 
on his claim if he had not died (Id.); and (4) the claim for 
accrued benefits was filed within one year of the service 
person's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c)).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. §3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Analysis

In March 2004, the veteran's spouse submitted a VA Form 21-
526, Veteran's Application for Compensation and/or Pension, 
which indicated that the veteran was claiming entitlement to 
service connection for lung cancer due to exposure to Agent 
Orange.  The document was signed by the veteran's spouse.  

Accompanying the VA Form 21-526 was a copy of a power of 
attorney dated March 9, 2004 and styled Power of Attorney for 
Property (Illinois).  The power of attorney was signed by the 
veteran and notarized on March 10, 2004.  The ability to act 
as the veteran's agent in matters concerning military service 
benefits was specifically enumerated in the power of 
attorney.  

A Medical Certificate of Death reveals the veteran died in 
April 2004 as a result of lung cancer which had present for 
months.  

The claim for accrued benefits was denied by the RO in 
December 2004 as it was determined that the VA Form 21-526 
which was received in March 2004 was considered an informal 
claim as the document was not executed by the veteran.  

The Board finds, however, that the March 9, 2004 power of 
attorney, when read in conjunction with the accompanying 
transmittal letter, substantially complies with the 
requirements of 38 C.F.R. § 20.605 which sets out the legal 
criteria for "other persons" as representatives.  The Board 
finds that the appellant had the authority to sign the March 
2004 VA Form 21-526 on behalf of the veteran.  There is no 
indication in the claims file that the power of attorney was 
not validly executed by the veteran.  The Board finds that 
the appellant had the authority to submit a claim for 
compensation on behalf of the veteran in March 2004.  

The Board finds that the March 2004 VA Form 21-526 meets the 
definition of a claim as set out under 38 U.S.C.A. § 5101.  
The Board further finds that the appellant had standing to 
file the claim for accrued benefits as she is the widow of 
the deceased veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  The claim for accrued benefits (received May 21, 
2004) was timely as it was filed within one year of the date 
of the death of the veteran.  See 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  Finally, the Board finds that the 
veteran would have prevailed on his claim if he had not died.  
The veteran claimed entitlement to service connection for 
lung cancer as a result of herbicide exposure.  There is 
competent evidence of record documenting the existence of 
lung cancer.  Numerous VA clinical and hospitalization 
records dated in 2004 include diagnoses of lung cancer and 
lung cancer was the cause of the veteran's death as reported 
on the April 2004 Medical Certificate of Death.  The service 
records indicate the veteran served in Vietnam and the 
veteran's exposure to herbicides is conceded.  Finally, the 
Board notes that lung cancer which the veteran had been 
diagnosed with and was the ultimate cause of his death is 
listed as one of the diseases for which presumptive service 
connection is warranted based on exposure to herbicides.  See 
38 C.F.R. § 3.309(e).  The Board finds that service 
connection for lung cancer is warranted for purposes of 
accrued benefits.  

As the Board is granting service connection for lung cancer 
for accrued benefits purposes, there is no need to discuss 
compliance with VA duties to notify and assist found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The appellant has not been 
prejudiced as her claim has been granted.  


ORDER

Entitlement to service connection for lung cancer for the 
purposes of accrued benefits is granted.  



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


